DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 8, 10-13, 15, 22, 29, 43 and 57-59 have been amended. 
		Claims: 2-3, 5-7, 14, 16-17, 19-21, 23, 30-31 and 44-45 have not 
been amended. 
		Claims: 4, 18, 24-28, 32-42 and 46-56 have been cancelled. 

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-17, 19-23, 29-31, 43-45, 57-59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-12, 14-17, 19-23, 29-31, 43-45 and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US Patent Publication 2020/0052803 herein after referenced as Deenoo) in view of Pao et al. (US Patent Publication 2016/0127969 herein after referenced as Pao).

Regarding claim 1 and claim 15 and claim 29 and claim 43, Deenoo discloses:
A method of wireless communication performed by an apparatus of a user equipment (UE), comprising: and An apparatus of a user equipment (UE) for wireless communication, comprising: a processing system configured to: and A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: and An apparatus for wireless communication, comprising: (Deenoo, Figs. 1A & [0121] discloses each of the WTRUs (i.e. reads on UE) may be any type of device configured to operate and communicate in a wireless environment and the WTRUs may be configured to transmit and/or receive wireless signals and may include a user equipment UE, a mobile station, etc.; Deenoo, [0303] discloses the methods described herein may be implemented in a computer program, software or firmware incorporated in a computer readable medium for execution by a computer or processor for use in a WTRU, UE, terminal, etc.).
means for identifying a channel load for one or more cells operating in unlicensed spectrum; (Deenoo, [0177] discloses a measurement reporting event based on the load of the serving cell and a load of a neighboring cell (i.e. reads on one or more cells) may be determined (i.e. reads on identifying a channel load); Deenoo, [0293] discloses a WTRU may apply channel occupancy aware radio resource management procedures for NR unlicensed spectrum (i.e. reads on unlicensed spectrum) including cell reselection and measurement control; Deenoo, [0214] discloses the WTRU may be configured to measure channel occupancy per carrier frequency and the frequencies may be the same as the serving cell which may be referred to as intra-frequency channel occupancy measurements; Deenoo, [0175] discloses the load threshold for the serving cell may be a serving occupancy threshold.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the load corresponding to occupancy are determined by the WTRU for the unlicensed spectrum). 
and means for performing a cell reselection procedure based on the channel load for the one or more cells (Deenoo, [0265] discloses rules for intra-frequency cell reselection based on channel occupancy (i.e. reads on channel load) may be provided and the WTRU may further be configured to perform cell reselection (i.e. reads on performing cell reselection procedure) to intra-frequency neighbor cell (i.e. reads on one or more cell) based on cell ranking criteria)
and threshold information received (Deenoo, [0003] discloses a measurement configuration comprising a cell strength of a serving cell and a load threshold (i.e. reads on threshold information) for the serving cell may be received and it may be determined whether a measurement condition exists).
wherein the cell reselection procedure comprises an intra-frequency cell reselection when a cell load value does not satisfy a threshold, identified in the threshold information, for performing intra-frequency cell measurements (Deenoo, [0265] discloses rules for intra-frequency cell reselection based on channel occupancy may be provided and the WTRU may further be configured to perform cell reselection to intra-frequency neighbor cell (i.e. reads on intra-frequency cell reselection) based on cell ranking criteria; Deenoo, [0257] discloses rules for intra-frequency neighbor measurements (i.e. reads on performing intra-frequency cell measurements) may be determined and provided and the WTRU may be configured to start intra-frequency neighbor measurements when the channel occupancy (i.e. reads on cell load value) of the serving cell is higher (i.e. reads on does not satisfy) than a preconfigured threshold (i.e. reads on threshold information); Deenoo, [0003] discloses a measurement configuration comprising a cell strength of a serving cell and a load threshold (i.e. reads on threshold information) for the serving cell may be received and it may be determined whether a measurement condition exists.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the intra-frequency measurements are performed when the cell load occupancy value of the serving cell does not satisfy the received load threshold as it is higher than said load threshold and said neighbor measurements are utilized in the intra-frequency cell reselection procedure.  Examiner Note:  The examiner notes that the claims are written broad in that the claims do not explicitly specify as to what constitutes as “not satisfying a threshold” and as such can be broadly interpreted as any scenario where the cell load value is not equal to said threshold).
Deenoo discloses receiving threshold information that is utilized in performing reselection but fails to explicitly disclose that said threshold information is received from a cell on which the UE is camping on and therefore fails to disclose “threshold information received from a cell, of the one or more cells, on which the UE is camping,”.
In a related field of endeavor, Pao discloses:
threshold information received from a cell, of the one or more cells, on which the UE is camping, (Pao, [0076] discloses the communication device UE receives the first cell reselection information message (i.e. reads on threshold information) broadcasted from the camped cell 100c which was the serving cell 100c (i.e. reads on received from a cell, of the one or more cells, on which the UE is camping) and the first cell reselection configuration message includes at least one of the neighboring cell list, the at least one cell reselection rule corresponding to the neighbor cells, the at least one cell reselection threshold (i.e. reads on threshold information) corresponding to the neighbor cells and the at least one cell reselection value corresponding to the neighbor cells; Pao, [0036] discloses the at least one cell reselection threshold includes at least one of a loading cell reselection threshold, a signal cell reselection threshold, etc.; Pao, Fig. 7 & [0077] discloses a process 70 which is utilized in the communication device to handle cell reselection; Pao, [0082]-[0085] discloses receive a first cell reselection information message broadcasted from the cell 100c, wherein the cell reselection information includes a neighboring cell list and at least one cell reselection threshold and discloses checking whether the at least one cell reselection rule is satisfied and discloses ranking the cells and discloses selecting one of the cells to camp on according to the rule ranking such that cell reselection to the chosen cell with a highest rule priority in the rule ranking can be performed; Pao, [0038] discloses the communication device UE camping on a serving cell such as cell 100c may receive the first cell reselection configuration message from the cell 100c).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Deenoo to incorporate the teachings of Pao for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of performing cell reselection utilizing thresholds as taught by Deenoo) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing cell reselection utilizing thresholds, wherein thresholds are received from a serving cell on which the mobile device is camped on and wherein the thresholds received includes different types of thresholds as well as other information such as a neighbor list as taught by Pao) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing cell reselection utilizing thresholds (i.e. as taught by Deenoo & Pao) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 2 and claim 16 and claim 30 and claim 44, Deenoo in view of Pao discloses:
The method of claim 1, (see claim 1) and The apparatus of claim 15 (see claim 15) and The non-transitory computer-readable medium of claim 29 (see claim 29) and The apparatus of claim 43 (see claim 43).
wherein the intra-frequency cell reselection is performed when a received signal level does not satisfy another threshold, identified in the threshold information, for performing intra-frequency cell measurements (Deenoo, [0257] discloses rules for intra-frequency neighbor measurements may be determined and provided and the WTRU may not be required to perform intra-frequency neighbor measurements when the signal strength and/or signal quality of the serving cell is above a threshold; Deenoo, [0174] discloses a measurement configuration comprising a cell strength of a serving cell and a load threshold for the serving cell may be received and it may be determined whether a measurement condition exists and the measurement condition may indicate whether a reference signal received power of the serving cell may be less than the cell strength of the serving cell; Pao, [0036] discloses the at least one cell reselection threshold includes at least one of a loading cell reselection threshold, a signal cell reselection threshold, etc.; Pao, [0076] discloses the communication device UE receives the first cell reselection information message broadcasted from the camped cell 100c which was the serving cell 100c and the first cell reselection configuration message includes at least one of the neighboring cell list, the at least one cell reselection rule corresponding to the neighbor cells, the at least one cell reselection threshold corresponding to the neighbor cells and the at least one cell reselection value corresponding to the neighbor cells.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that intra-frequency measurements are performed when the signal strength or quality of the serving cell are below a threshold.  Examiner Note:  The examiner notes that the claims are written broad in that the claims do not explicitly specify as to what constitutes as “not satisfying a threshold” and as such can be broadly interpreted as any scenario where the cell load value is not equal to said threshold).
Regarding claim 3 and claim 17 and claim 31 and claim 45, Deenoo in view of Pao discloses:
The method of claim 1, (see claim 1) and The apparatus of claim 15, (see claim 15) and The non-transitory computer-readable medium of claim 29 (see claim 29) and The apparatus of claim 43 (see claim 43).
wherein the intra-frequency cell reselection is performed when a cell selection quality value does not satisfy another threshold, identified in the threshold information, for performing intra-frequency cell measurements (Deenoo, [0257] discloses rules for intra-frequency neighbor measurements may be determined and provided and the WTRU may not be required to perform intra-frequency neighbor measurements when the signal strength and/or signal quality of the serving cell is above a threshold; Deenoo, [0174] discloses a measurement configuration comprising a cell strength of a serving cell and a load threshold for the serving cell may be received and it may be determined whether a measurement condition exists and the measurement condition may indicate whether a reference signal received power of the serving cell may be less than the cell strength of the serving cell; Pao, [0036] discloses the at least one cell reselection threshold includes at least one of a loading cell reselection threshold, a signal cell reselection threshold, etc.; Pao, [0076] discloses the communication device UE receives the first cell reselection information message broadcasted from the camped cell 100c which was the serving cell 100c and the first cell reselection configuration message includes at least one of the neighboring cell list, the at least one cell reselection rule corresponding to the neighbor cells, the at least one cell reselection threshold corresponding to the neighbor cells and the at least one cell reselection value corresponding to the neighbor cells.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that intra-frequency measurements are performed when the signal strength or quality of the serving cell are below a threshold.  Examiner Note:  The examiner notes that the claims are written broad in that the claims do not explicitly specify as to what constitutes as “not satisfying a threshold” and as such can be broadly interpreted as any scenario where the cell load value is not equal to said threshold).
Regarding claim 5 and claim 19, Deenoo in view of Pao discloses:
The method of claim 1, further comprising: (see claim 1) and The apparatus of claim 15, wherein the processing system is further configured to: (see claim 15).
determining a cell list for the cell reselection procedure based on whether the channel load of the one or more cells satisfies a load threshold identified in the threshold information (Deenoo, [0265] discloses the WTRU may further be configured to perform cell reselection to intra-frequency neighbor cell based on cell ranking criteria and one or more aspects of the cell ranking criteria may be based on the channel occupancy and the cell ranking criterion R for a serving cell and for neighboring cells are defined; Deenoo, [0267] discloses the cells may be ranked according to R criteria and the WTRU may trigger reselection to a cell with a better rank than the serving cell; Deenoo, [0254] discloses the WTRU may select a carrier frequency with the lowest channel occupancy and the WTRU may select a carrier frequency that satisfies predefined criteria such as the channel occupancy being below a maximum channel occupancy threshold; Pao, [0036] discloses the at least one cell reselection threshold includes at least one of a loading cell reselection threshold, a signal cell reselection threshold, etc.; Pao, [0076] discloses the communication device UE receives the first cell reselection information message broadcasted from the camped cell 100c which was the serving cell 100c and the first cell reselection configuration message includes at least one of the neighboring cell list, the at least one cell reselection rule corresponding to the neighbor cells, the at least one cell reselection threshold corresponding to the neighbor cells and the at least one cell reselection value corresponding to the neighbor cells.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the intra-frequency neighbor cells that are ranked corresponds to a cell list of cells that satisfies a load threshold).
Regarding claim 6 and claim 20, Deenoo in view of Pao discloses:
The method of claim 1, further comprising: (see claim 1) and The apparatus of claim 15, wherein the processing system is further configured to: (see claim 15).
ranking the one or more cells for the cell reselection procedure based on a ranking procedure (Deenoo, [0265] discloses the WTRU may further be configured to perform cell reselection to intra-frequency neighbor cell based on cell ranking criteria and one or more aspects of the cell ranking criteria may be based on the channel occupancy and the cell ranking criterion R for a serving cell and for neighboring cells are defined; Deenoo, [0267] discloses the cells may be ranked according to R criteria and the WTRU may trigger reselection to a cell with a better rank than the serving cell). 
Regarding claim 7 and claim 21, Deenoo in view of Pao discloses:
The method of claim 6, (see claim 6) and The apparatus of claim 20, (see claim 20).
wherein the ranking is based on the channel load (Deenoo, [0265] discloses the WTRU may further be configured to perform cell reselection to intra-frequency neighbor cell based on cell ranking criteria and one or more aspects of the cell ranking criteria may be based on the channel occupancy and the cell ranking criterion R for a serving cell and for neighboring cells are defined; Deenoo, [0267] discloses the cells may be ranked according to R criteria and the WTRU may trigger reselection to a cell with a better rank than the serving cell).
Regarding claim 8 and claim 22, Deenoo in view of Pao discloses:
The method of claim 6, further comprising: (see claim 6) and The apparatus of claim 20, wherein the processing system is further configured to: (see claim 20).
selecting a particular cell, of the one or more cells, with a highest ranking based on whether a channel load for the particular cell satisfies a threshold received from the particular cell (Deenoo, [0265] discloses the WTRU may further be configured to perform cell reselection to intra-frequency neighbor cell based on cell ranking criteria and one or more aspects of the cell ranking criteria may be based on the channel occupancy and the cell ranking criterion R for a serving cell and for neighboring cells are defined; Deenoo, [0267] discloses the cells may be ranked according to R criteria and the WTRU may trigger reselection to a cell with a better rank than the serving cell; Deenoo, [0254] discloses the WTRU may select a carrier frequency with the lowest channel occupancy and the WTRU may select a carrier frequency that satisfies predefined criteria such as the channel occupancy being below a maximum channel occupancy threshold; Pao, [0036] discloses the at least one cell reselection threshold includes at least one of a loading cell reselection threshold, a signal cell reselection threshold, etc.; Pao, [0076] discloses the communication device UE receives the first cell reselection information message broadcasted from the camped cell 100c which was the serving cell 100c and the first cell reselection configuration message includes at least one of the neighboring cell list, the at least one cell reselection rule corresponding to the neighbor cells, the at least one cell reselection threshold corresponding to the neighbor cells and the at least one cell reselection value corresponding to the neighbor cells.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the intra-frequency neighbor cells with the lowest occupancy is the neighbor cell with the highest rank).
Regarding claim 9 and claim 23, Deenoo in view of Pao discloses:
The method of claim 1, further comprising: (see claim 1) and The apparatus of claim 15, wherein the processing system is further configured to: (see claim 15).
selecting a particular cell, of the one or more cells, for the cell reselection procedure based on a camping criterion for the channel load (Deenoo, [0265] discloses the WTRU may further be configured to perform cell reselection to intra-frequency neighbor cell based on cell ranking criteria and one or more aspects of the cell ranking criteria may be based on the channel occupancy and the cell ranking criterion R for a serving cell and for neighboring cells are defined; Deenoo, [0267] discloses the cells may be ranked according to R criteria and the WTRU may trigger reselection to a cell with a better rank than the serving cell; Deenoo, [0254] discloses the WTRU may select a carrier frequency with the lowest channel occupancy and the WTRU may select a carrier frequency that satisfies predefined criteria such as the channel occupancy being below a maximum channel occupancy threshold).
Regarding claim 10 and claim 57, Deenoo in view of Pao discloses:
The method of claim 1, further comprising: (see claim 1) and The apparatus of claim 15, wherein the processing system is further configured to: (see claim 15).
selecting a higher priority frequency than a current frequency for the cell reselection procedure based on whether a channel load for the higher priority frequency satisfies another threshold, identified in the threshold information, for performing intra-frequency cell measurements and based on a channel load for the current frequency or a current cell (Deenoo, [0262] discloses the WTRU may be configured to consider a cell on a higher priority frequency for cell reselection when the channel occupancy state of the cell is medium or low and this may be for a preconfigured period; Deenoo, [0254] discloses the WTRU may select a carrier frequency with the lowest channel occupancy and the WTRU may select a carrier frequency that satisfies predefined criteria such as the channel occupancy being below a maximum channel occupancy threshold and the WTRU may select a cell with the highest signal strength and/or signal quality within the frequency selected in the first part and the WTRU may select a cell that satisfies the S criteria; Deenoo, [0265] discloses the WTRU may further be configured to perform cell reselection to intra-frequency neighbor cell based on cell ranking criteria and one or more aspects of the cell ranking criteria may be based on the channel occupancy and the cell ranking criterion R for a serving cell and for neighboring cells are defined; Deenoo, [0267] discloses the cells may be ranked according to R criteria and the WTRU may trigger reselection to a cell with a better rank than the serving cell; Pao, [0036] discloses the at least one cell reselection threshold includes at least one of a loading cell reselection threshold, a signal cell reselection threshold, etc.; Pao, [0076] discloses the communication device UE receives the first cell reselection information message broadcasted from the camped cell 100c which was the serving cell 100c and the first cell reselection configuration message includes at least one of the neighboring cell list, the at least one cell reselection rule corresponding to the neighbor cells, the at least one cell reselection threshold corresponding to the neighbor cells and the at least one cell reselection value corresponding to the neighbor cells).
Regarding claim 11, Deenoo in view of Pao discloses:
The method of claim 1, further comprising: (see claim 1).
selecting a higher priority frequency than a current frequency for the cell reselection procedure based on whether a channel load for the higher priority frequency satisfies another threshold, identified in the threshold information, during a reselection time period during which the other threshold is received by the UE as a broadcast from a serving cell and based on a channel load for the current frequency or a current cell (Deenoo, [0262] discloses the WTRU may be configured to consider a cell on a higher priority frequency for cell reselection when the channel occupancy state of the cell is medium or low and this may be for a preconfigured period; Deenoo, [0254] discloses the WTRU may select a carrier frequency with the lowest channel occupancy and the WTRU may select a carrier frequency that satisfies predefined criteria such as the channel occupancy being below a maximum channel occupancy threshold and the WTRU may select a cell with the highest signal strength and/or signal quality within the frequency selected in the first part and the WTRU may select a cell that satisfies the S criteria; Deenoo, [0265] discloses the WTRU may further be configured to perform cell reselection to intra-frequency neighbor cell based on cell ranking criteria and one or more aspects of the cell ranking criteria may be based on the channel occupancy and the cell ranking criterion R for a serving cell and for neighboring cells are defined; Deenoo, [0267] discloses the cells may be ranked according to R criteria and the WTRU may trigger reselection to a cell with a better rank than the serving cell; Pao, [0036] discloses the at least one cell reselection threshold includes at least one of a loading cell reselection threshold, a signal cell reselection threshold, etc.; Pao, [0076] discloses the communication device UE receives the first cell reselection information message broadcasted from the camped cell 100c which was the serving cell 100c and the first cell reselection configuration message includes at least one of the neighboring cell list, the at least one cell reselection rule corresponding to the neighbor cells, the at least one cell reselection threshold corresponding to the neighbor cells and the at least one cell reselection value corresponding to the neighbor cells). 
Regarding claim 12 and claim 58, Deenoo in view of Pao discloses:
The method of claim 1, further comprising: (see claim 1) and The apparatus of claim 15, wherein the processing system is further configured to: (see claim 15).
selecting a lower priority frequency than a current frequency for the cell reselection procedure based on whether a channel load for the lower priority frequency satisfies another threshold, identified in the threshold information, and an availability of one or more other frequencies and based on a channel load for the current frequency or a current cell (Deenoo, [0263] discloses the WTRU may be configured to consider a cell on a lower priority frequency for cell reselection when the channel occupancy state of the cell is low and this may be for a preconfigured period; Deenoo, [0254] discloses the WTRU may select a carrier frequency with the lowest channel occupancy and the WTRU may select a carrier frequency that satisfies predefined criteria such as the channel occupancy being below a maximum channel occupancy threshold and the WTRU may select a cell with the highest signal strength and/or signal quality within the frequency selected in the first part and the WTRU may select a cell that satisfies the S criteria; Deenoo, [0265] discloses the WTRU may further be configured to perform cell reselection to intra-frequency neighbor cell based on cell ranking criteria and one or more aspects of the cell ranking criteria may be based on the channel occupancy and the cell ranking criterion R for a serving cell and for neighboring cells are defined; Deenoo, [0267] discloses the cells may be ranked according to R criteria and the WTRU may trigger reselection to a cell with a better rank than the serving cell; Pao, [0036] discloses the at least one cell reselection threshold includes at least one of a loading cell reselection threshold, a signal cell reselection threshold, etc.; Pao, [0076] discloses the communication device UE receives the first cell reselection information message broadcasted from the camped cell 100c which was the serving cell 100c and the first cell reselection configuration message includes at least one of the neighboring cell list, the at least one cell reselection rule corresponding to the neighbor cells, the at least one cell reselection threshold corresponding to the neighbor cells and the at least one cell reselection value corresponding to the neighbor cells).  
Regarding claim 14, Deenoo in view of Pao discloses:
The method of claim 1, (see claim 1).
wherein the channel load is determined based on at least one of: an amount of interference on a channel, or a quantity of listen-before-talk (LBT) failures for uplink (Deenoo, [0206] discloses the channel occupancy may be a function of historical LBT failures and/or successes and may be a ratio of the number of LBT failures to LBT attempts and the LBT failures may be counted when performing UL transmissions; Deenoo, [0253]  discloses the channel occupancy criteria may be evaluated in terms of the interference load).




Claim(s) 13 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US Patent Publication 2020/0052803 herein after referenced as Deenoo) in view of Pao et al. (US Patent Publication 2016/0127969 herein after referenced as Pao) and further in view of WIPO Document “Method for Inter-Radio Access Technology Cell Reselection” (WO 2008/157573 A1 herein after referenced as Pani). 

Regarding claim 13 and claim 59, Deenoo in view of Pao discloses:
The method of claim 1, wherein performing the cell reselection procedure comprises: (see claim 1) and The apparatus of claim 15, wherein the processing system is further configured to: (see claim 15).  
Deenoo in view of Pao discloses performing intra-frequency and inter-frequency reselection based on a specific criteria but fails to explicitly disclose performing inter-radio access technology cell reselection and therefore fails to disclose “performing an inter-radio access technology (inter-RAT) cell reselection based on determining that each cell, of the one or more cells, does not satisfy one or more cell reselection criteria for the intra-frequency cell reselection or an inter-frequency cell reselection.” 
In a related field of endeavor, Pani discloses:
performing an inter-radio access technology (inter-RAT) cell reselection based on determining that each cell, of the one or more cells, does not satisfy one or more cell reselection criteria for the intra-frequency cell reselection or an inter-frequency cell reselection (Pani, [0082] discloses the WTRU should follow an order when it decides to reselect to another RAT and if the current serving cell is no longer suitable for the WTRU to camp on, t4he WTRU first searches for all cells that are on the same frequency as the current cell and second the WTRU searches for all neighboring frequencies that belong to eth same RAT as the current serving cell and third the WTRU searches for a neighboring RAT and the WTRU will only step down through the search process such as from intra-frequency to inter-frequency to inter-RAT if the WTRU cannot locate a suitable cell at a higher level; Pani, Fig. 2 & [0088] discloses if the WTRU cannot find any intra-frequency cells or inter-frequency cells which are suitable, the WTRU then evaluates the criteria for measuring the inter-RAT cells; Pani, Fig. 2 & [0090] discloses if the WTRU finds an inter-RAT cell that ranks better than the serving cell, then the WTRU selects the better cell to camp on).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Deenoo in view of Pao to incorporate the teachings of Pani for the purpose of providing the system with a means to decide when to reselect to a different RAT (Pani, [0082]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of performing cell measurements for cell reselection as taught by Deenoo) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing cell measurements for cell reselection, wherein the cell measurements include a specific order of first performing intra-frequency cell measurement, then inter-frequency cell measurement and finally inter-RAT cell measurement as taught by Pani) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing cell measurements for cell reselection (i.e. as taught by Deenoo & Pani) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645